Weston J.
delivered the opinion of the Court.
There is no evidence that Smith, who settled on the lot in question as early as 1773, had any other title thereto, than what arose from an entry thereon, and the occupation of eight or nine acres, next the river. In 1776, he conveyed the lot by release to Benjamin Millilcen; but that deed was not recorded, until 1807. From the declarations of Garland, while in actual possession of the part cleared by Smith, which may be regarded as competent proof, he held and occupied under Millilcen. The actual seizin of the latter of the part enclosed by fence, adjoining the river, continued until the spring of 178.5, when he was dis-seised by Caleb Maddocks, who prevented the tenant of Milliken from having any use or occupancy of any part of the land. Maddocks continued to extend his improvements to other parts of the lot; enclosing and fencing as he cleared.
It does not appear that any movement was made to assert the Milliken title until 1805, when his widow brought an action to recover her dower on the lot, upon which, in June, 1809, judgment was rendered in her favor. The right of entry, on the part of Milliken and his heirs, had then been lost by lapse of time. It has since been asserted by one of his heirs, who in 1815, recovered judgment for one fifteenth part of the premises, not now in controversy. We cannot regard the judgment in favor of the widow, as affecting the Maddocks title, only to the extent of her dower. It was founded upon the seizin of her husband, during the coverture ; and is perfectly consistent with a subsequent sei-zin in Maddocks.
*485Certainfrdeeds are relied upon by the tenant from certain of the heirs of Milliken, the earliest dated in 1812, and three of them since the commencement of this action. Nothing passed by these deeds, the grantors having no seizin, and having since 1805 lost even their right of entry into the land. The seizin of Caleb Maddocks having continued for nearly fifty years, cannot be further disturbed by any title derived from Milliken. The demand-ant, being the grantee of the elder Maddocks, has maintained his title. The widow had a lawful estate, which terminated with her life, and cannot be extended further, by reason of any improvement, which he may have caused to be made upon the land assigned to her. Six years had not elapsed between her decease and the commencement of this action ; so that the possession of the tenant since, has not been long enough to entitle the tenant to any relief, under the act for the settlement of certain equitable claims, arising in real actions.

Judgment for the demandant.